DETAILED ACTION
This is a Final Office Action in response to the amendment filed 10/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 15, 19 have been amended. Claim 9 has been cancelled. Claims 1-8 and 10-21 are currently pending in the application and have been examined.
Response to Arguments
Applicant submits on page 9 of the remarks that the cited references, alone or in combination, do not teach the amended features of the claims. Examiner respectfully disagrees and recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Response to Amendment
The amendment filed 10/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 10, 12-13, 15-17, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0267391 (hereinafter; Cogill) in view of US Pub. No.2011/0098908 (hereinafter; Chun), further in view of US Pub. No. 2010/0010859 (hereinafter; Ratakonda).
Regarding claim 1, Cogill discloses:
A system, comprising: a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: Cogill [0027-0028]; Fig 3 disclose a computer system; Computer system 10 may include a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 10, and it includes both volatile and non-volatile media, removable and non-removable media. System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32. Computer system 10 may further include other removable/non-removable, volatile/non-volatile computer system storage media.
a delay forecasting component that forecasts a probability distribution of time delays added to a task of tasks of a complex schedule for a transportation system using a stochastic model for the complex schedule, delay information regarding a current delay associated with the task, Cogill [0004] discloses a method for forecasting time delays added to a scheduled start time and a scheduled end time of a task. The method includes: generating a stochastic model of the task and resources affecting the task; calculating a probability distribution of time delays added to the scheduled start time; and calculating a probability distribution of time delays added to the scheduled end time; [0019] discloses that embodiments of systems and methods described herein relate to calculating a probabilistic delay distribution for scheduled resources such as transports; consider the following example: suppose a railway operations controller is evaluating a particular train scheduled in the near future.
and one or more defined mitigating actions that reduce or eliminate a delay component of the stochastic model; Cogill [0019] discloses a potential mitigating action; weighting the potential cost and risk of not acting against the cost of some mitigating action, like swapping the rail equipment assigned to a train based on cost associated with a delay.
a risk analysis component that determines loss information regarding losses associated with the time delays; Cogill [0019] discloses cost information associated with time delays; It might be the case that a departure delay under 40 minutes for this train will incur relatively little cost to the railway, but a delay exceeding 40 minutes could be very costly due to missed passenger connections, missed departure slots at stations, crew overtime, etc. If the operations controller knows that there is a 35% chance of a delay over 40 minutes, he or she can weigh the potential cost and risk of not acting against the cost of some mitigating action.
wherein the subset of the one or more defined mitigating actions comprises minimizing expected losses for the transportation system by cancelling scheduling of one or more certain crew members assigned to operate a set of vehicles of the transportation system Cogill Fig. 8; [0064] disclose modeling multiple resources including crew as a function of delay data.
Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose determining a recommendation regarding mitigating actions comprising cancelling transportation tasks from a set of vehicles and assigning those tasks to a second set of vehicles. However, Chun discloses the following limitations: 
a response recommendation component that determines a recommendation regarding implementation of a subset of the one or more defined mitigating actions based on the loss information and the probability distribution of the time delays, Chun [0122] discloses system 20 can also monitor the real-time operation of trains along subway line SLINE, and control or suggest the operation of trains (e.g., by way of instantaneous travel velocity, or delays at particular stations, and the like) to minimized wait times and other non-productive delays.
and an execution component that sends a command to a management system of a vehicle of the set of vehicles of the transportation system that controls the vehicle to execute the subset of the one or more defined mitigating actions, wherein the subset of the one or more defined mitigating actions comprises the management system to controlling the vehicle to perform a transportation task of the transportation tasks. Chun [0065]; [0086] discloses operational data 41 are communicated to system 20, and in process 42, computational resources within system 20 execute program instructions to adjust departure times and running velocities of trains along subway line SLINE to optimize its operation, in light of the previous optimization and the current conditions; system 20 may receive inputs corresponding to the current location and status of each of the trains along subway line SLINE at a given instant in time and can compare that feedback data to expected or desired locations and status of the trains according to the current schedule; the error between the actual and expected positions of the train along subway line SLINE can then indicate the nature and magnitude of changes to be made to the operation of the trains, for example by modulating instantaneous velocities of one or more of the trains, or by adjusting the stop times of one or more of the trains at one or more of the stations along subway line SLINE. See at least Figs. 3a-3b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the method of managing trains that allows changing the type of service provided by the trains of Chun in order to allow passengers to travel faster (Chun abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose updating cost based on a loop over one or more tasks. However, Ratakonda discloses the following limitations:
wherein an optimization component updates a cost of a current task of the complex schedule for the transportation system, based on a loop over one or more possible points of interest; and wherein the losses comprise reduced customer satisfaction; Ratakonda [0003], [0010] disclose an adherence monitor may be used to measure conformance to the schedule in real time; [0020] discloses an approach that tackles problems in real-time and does not restrain any degree of freedom that can be potentially optimized, can indeed help achieving an assignment with a better "utility value";[0035], [0039] disclose deviation from normal project execution cycle will affect customer satisfaction negatively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the system and methods for allocating tasks of Ratakonda in order to establish a cost function based on one or more tasks and minimize cost (Ratakonda abstract) because the references are analogous since they both fall within Applicant’s field of endeavor and are also pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Cogill discloses:
The system of claim 1, wherein the expected losses for the transportation system are based at least on the losses associated with the time delays. Cogill [0019] discloses Rather than forecasting a single number for a delay time, the systems and methods give an explicit probability distribution over possible delays. Consider the following example. Suppose a railway operations controller is evaluating a particular train scheduled in the near future. It might be the case that a departure delay under 40 minutes for this train will incur relatively little cost to the railway, but a delay exceeding 40 minutes could be very costly due to missed passenger connections, missed departure slots at stations, crew overtime, etc. If the operations controller knows that there is a 35% chance of a delay over 40 minutes, he or she can weigh the potential cost and risk of not acting against the cost of some mitigating action, like swapping the rail equipment assigned to this train. A single point forecast that does not account for uncertainty, such as "the expected departure delay is 26 minutes" is far less useful for guiding this decision.
Regarding claim 3, Cogill discloses:
The system of claim 1, wherein the delay component comprises a reactionary delay component that is function of end times of tasks preceding the task and a root-cause delay component that is an independent random process specific to a resource affecting the task at a specific time. Cogill [0005] discloses a processor configured to: generate a stochastic model of the task and resources affecting the task, the stochastic model comprising a reactionary delay component and a root cause delay component, the reactionary component being a function of previous task end times and the root cause delay component being an independent random process at a specific time; calculate a probability distribution of time delays added to the scheduled start time as a combination of the reactionary delay component and the root cause delay component using the stochastic model to provide a probability distribution of start times; calculate a probability distribution of time delays added to the scheduled end time as a combination of the reactionary delay component and the root cause delay component using the stochastic model to provide a probability distribution of end times; transmit a signal comprising the probability distribution of start times and the probability distribution of end times to a signal receiving device.
Regarding claim 4, Cogill discloses:
The system of claim 1, wherein the tasks comprise a plurality of interdependent tasks and wherein commencement of at least one or more first tasks of the plurality of interdependent tasks is dependent on completion of at least one or more second tasks of the plurality of interdependent tasks. Cogill [0059] discloses HMMs in a railway context are now discussed. A simplified model of railway operations includes: a schedule as a collection of train movements with planned departure and arrival times, where a train movement can only commence when certain other train movements ("predecessor train movements" or "predecessors") are complete; delays that are unanticipated changes in the start time or duration of a train movement; reactionary delays result from delays in predecessors (e.g., a train is delayed because it is behind a delayed train and must maintain a certain minimum headway; root delays that occur even when all predecessors are complete (e.g., construction on a section of track reduces speed below schedule, many boarding passengers delay departure from a station, mechanical problems affecting a signal).
Regarding claim 5, Cogill discloses:
The system of claim 1, wherein the losses comprise costs, and wherein the loss information comprises a conditional probability distribution of the costs based on the probability distribution of the time delays. Cogill [0019] discloses calculating a probabilistic delay distribution for scheduled resources such as transports or work pieces in non-limiting embodiments. Rather than forecasting a single number for a delay time, the systems and methods give an explicit probability distribution over possible delays. Consider the following example. Suppose a railway operations controller is evaluating a particular train scheduled in the near future. It might be the case that a departure delay under 40 minutes for this train will incur relatively little cost to the railway, but a delay exceeding 40 minutes could be very costly due to missed passenger connections, missed departure slots at stations, crew overtime, etc. If the operations controller knows that there is a 35% chance of a delay over 40 minutes, he or she can weigh the potential cost and risk of not acting against the cost of some mitigating action, like swapping the rail equipment assigned to this train. A single point forecast that does not account for uncertainty, such as "the expected departure delay is 26 minutes" is far less useful for guiding this decision.
Regarding claim 6, Cogill discloses:
The system of claim 1, wherein the delay forecasting component: determines a probability distribution of start time delays added to a scheduled start time of the task using the stochastic model for the task, and based on the delay information, and the one or more defined mitigating actions; Cogill [0002] discloses a system and method for forecasting a probabilistic distribution of time delays added to a scheduled start time and a scheduled end time of a task. Specific applications include forecasting probabilistic distributions of arrival times and departure times for an item such as a transport or a work piece in a process. 
wherein a predicted start time is determined based on a summation of a scheduled start time, the one or more defined mitigating actions and a reactionary delay; Cogill [0068-0070] disclose using a summation of multiples variables to model delays.
and determines a probability distribution of end time delays added to a scheduled end time of the task using the stochastic model for the task, and based on the delay information, and the one or more defined mitigating actions. Cogill [0002] discloses a system and method for forecasting a probabilistic distribution of time delays added to a scheduled start time and a scheduled end time of a task. Specific applications include forecasting probabilistic distributions of arrival times and departure times for an item such as a transport or a work piece in a process.
Regarding claim 10, Cogill discloses:
The system of claim 1, wherein the execution component further updates the complex schedule to reflect the cancelation of the scheduling of the one or more certain crew members associated with the set of vehicles. Cogill Fig. 8; [0064] disclose modeling multiple resources including crew as a function of delay data.
Regarding claim 12, Cogill discloses:
The system of claim 1, wherein the stochastic model comprises a Markov model Cogill [0066] discloses In operations 1-4 and 7, the stochastic model can be a Markov model, which had been previously hidden, has been estimated in the training phase, and is now being applied. 
Regarding claim 13, Cogill discloses:
The system of claim 12, wherein the Markov model was trained using a hidden Markov model based on historical schedule and delay data associated with the complex schedule. Cogill [0035] discloses Training of an HMM model involves, given a history of observations y, estimating the most likely state transition probabilities p and output probabilities r. Application of the HMM model involves considering the state transition probabilities p and output probabilities r learned previously, using a history of observations y, to estimate the next state and observation. Further; 0042 recites: “In the setting above, at time t, one can describe the actual start times a.sub.i and the additional information c.sub.i for all the tasks i that have started by time t, as the "delay data.
Regarding claim 15, Cogill discloses:
A computer implemented method, comprising: forecasting, by a device operatively coupled to a processor, probability distributions of time delays added to tasks of a complex schedule for a transportation system using a stochastic model for the tasks, current delay information associated with the tasks, Cogill [0004] discloses a method for forecasting time delays added to a scheduled start time and a scheduled end time of a task. The method includes: generating a stochastic model of the task and resources affecting the task; calculating a probability distribution of time delays added to the scheduled start time; and calculating a probability distribution of time delays added to the scheduled end time; [0019] discloses that embodiments of systems and methods described herein relate to calculating a probabilistic delay distribution for scheduled resources such as transports; consider the following example: suppose a railway operations controller is evaluating a particular train scheduled in the near future
and one or more defined mitigating actions that reduce or eliminate time delay attributed to a delay component of the stochastic model; Cogill [0019] discloses a potential mitigating action; weighting the potential cost and risk of not acting against the cost of some mitigating action, like swapping the rail equipment assigned to a train based on cost associated with a delay.
determining, by the device, loss information regarding losses associated with the time delays based on delay losses attributed to the time delays and mitigation losses attributed to the one or more defined mitigating actions; Cogill [0019] discloses cost information associated with time delays; It might be the case that a departure delay under 40 minutes for this train will incur relatively little cost to the railway, but a delay exceeding 40 minutes could be very costly due to missed passenger connections, missed departure slots at stations, crew overtime, etc. If the operations controller knows that there is a 35% chance of a delay over 40 minutes, he or she can weigh the potential cost and risk of not acting against the cost of some mitigating action.
wherein the subset of the one or more defined mitigating actions comprises minimizing expected losses by cancelling scheduling of one or more certain crew members assigned to operate a set of vehicles of the transportation system Cogill Fig. 8; [0064] disclose modeling multiple resources including crew as a function of delay data.
Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose determining a recommendation regarding mitigating actions comprising cancelling transportation tasks from a set of vehicles and assigning those tasks to a second set of vehicles. However, Chun discloses the following limitations: 
determining, by the device, a recommendation regarding implementation of a subset of the one or more defined mitigating actions based on the loss information and the probability distribution of the time delays, Chun [0122] discloses system 20 can also monitor the real-time operation of trains along subway line SLINE, and control or suggest the operation of trains (e.g., by way of instantaneous travel velocity, or delays at particular stations, and the like) to minimized wait times and other non-productive delays.
and sending, by the device, a command to a management system of a vehicle of the set of vehicles of the transportation system that controls the vehicle to execute the subset of the one or more defined mitigating actions, wherein the subset of the one or more defined mitigating actions comprises the management system controlling the vehicle to perform a transportation task of the transportation tasks. Chun [0065]; [0086] discloses operational data 41 are communicated to system 20, and in process 42, computational resources within system 20 execute program instructions to adjust departure times and running velocities of trains along subway line SLINE to optimize its operation, in light of the previous optimization and the current conditions; system 20 may receive inputs corresponding to the current location and status of each of the trains along subway line SLINE at a given instant in time and can compare that feedback data to expected or desired locations and status of the trains according to the current schedule; the error between the actual and expected positions of the train along subway line SLINE can then indicate the nature and magnitude of changes to be made to the operation of the trains, for example by modulating instantaneous velocities of one or more of the trains, or by adjusting the stop times of one or more of the trains at one or more of the stations along subway line SLINE. See at least Figs. 3a-3b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the method of managing trains that allows changing the type of service provided by the trains of Chun in order to allow passengers to travel faster (Chun abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose updating cost based on a loop over one or more tasks. However, Ratakonda discloses the following limitations:
updating, by the device, a cost of a future task of the complex schedule for the transportation system, based on a loop over one or more possible points of interest, and wherein the losses comprise reduced customer satisfaction; Ratakonda [0003], [0010] disclose an adherence monitor may be used to measure conformance to the schedule in real time; [0020] discloses an approach that tackles problems in real-time and does not restrain any degree of freedom that can be potentially optimized, can indeed help achieving an assignment with a better "utility value";[0035], [0039] disclose deviation from normal project execution cycle will affect customer satisfaction negatively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the system and methods for allocating tasks of Ratakonda in order to establish a cost function based on one or more tasks and minimize cost (Ratakonda abstract) because the references are analogous since they both fall within Applicant’s field of endeavor and are also pertinent to the problem with which Applicant is concerned.
Regarding claim 16, Cogill discloses:
The computer implemented method of claim 15, wherein the determining the recommendation further comprises determining the subset in real-time as a result of the current delay information. Cogill [0031] discloses The systems and methods disclosed herein cover two use cases with two distinct input-output combinations, but having a common forecasting algorithm as discussed further below. In both cases, historical schedule and delay data, planned schedule and real-time delay data are input into a stochastic model. The forecasting algorithm then operates on the stochastic model.
Regarding claim 17, Cogill discloses:
The computer implemented method of claim 15, further comprising: updating, by the system, the complex schedule to reflect the cancelation of the scheduling of the one or more crew members associated with the set of vehicles. Cogill Fig. 8; [0064] disclose modeling multiple resources including crew as a function of delay data.
Regarding claim 18, Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose a dynamical programming function that adapts to task changes or influencing task performance. However, Ratakonda discloses the following limitations:
The computer implemented method of claim 15, wherein a mitigating action comprises a change to a current or future task of the respective tasks, and wherein the computer implemented method further comprises: Ratakonda [0006] discloses measuring conformance to schedule in real-time; [0010] discloses tackling problems in real-time and not restraining any degree of freedom that can be potentially optimized.
based on the determining the mitigating action, controlling, by the device, current performance or future performance of the task based on the change. Ratakonda [0018-00019] disclose addressing real-time problems of assigning tasks using available information in queue and resources available in some sense that is optimal and addressing quality, scheduling and stability aspects defined as optimally.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the system and methods for allocating tasks of Ratakonda in order to establish a cost function based on one or more tasks and minimize cost (Ratakonda abstract) because the references are analogous since they both fall within Applicant’s field of endeavor and are also pertinent to the problem with which Applicant is concerned.
Regarding claim 19, Cogill discloses:
A computer program product for controlling disruptions associated with complex schedules for a transportation system comprising a plurality of interdependent tasks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: Cogill [0027-0028]; Fig 3 disclose a computer system; Computer system 10 may include a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 10, and it includes both volatile and non-volatile media, removable and non-removable media. System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32. Computer system 10 may further include other removable/non-removable, volatile/non-volatile computer system storage media.
forecast probability distributions of time delays added to scheduled start times and scheduled end times of tasks of the plurality of interdependent tasks; Cogill [0004] discloses a method for forecasting time delays added to a scheduled start time and a scheduled end time of a task. The method includes: generating a stochastic model of the task and resources affecting the task; calculating a probability distribution of time delays added to the scheduled start time; and calculating a probability distribution of time delays added to the scheduled end time.
determine loss information regarding losses associated with the time delays based on delay losses attributed to the time delays and mitigation losses attributed to the one or more defined mitigating actions; Cogill [0019] discloses cost information associated with time delays; It might be the case that a departure delay under 40 minutes for this train will incur relatively little cost to the railway, but a delay exceeding 40 minutes could be very costly due to missed passenger connections, missed departure slots at stations, crew overtime, etc. If the operations controller knows that there is a 35% chance of a delay over 40 minutes, he or she can weigh the potential cost and risk of not acting against the cost of some mitigating action.
wherein the subset of the one or more defined mitigating actions comprises minimizing expected losses for the transportation system by cancelling scheduling of one or more certain crew members assigned to operate a set of vehicles of the transportation system Cogill Fig. 8; [0064] disclose modeling multiple resources including crew as a function of delay data. 
Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose determining a recommendation regarding mitigating actions comprising cancelling transportation tasks from a set of vehicles and assigning those tasks to a second set of vehicles. However, Chun discloses the following limitations: 
determine a recommendation regarding implementation of a subset of the one or more defined mitigating actions based on the loss information and the probability distributions of the time delays, Chun [0122] discloses system 20 can also monitor the real-time operation of trains along subway line SLINE, and control or suggest the operation of trains (e.g., by way of instantaneous travel velocity, or delays at particular stations, and the like) to minimized wait times and other non-productive delays.
and issue a command to a management system of a vehicle of the set of vehicles of the transportation system that controls the vehicle to execute the subset of the one or more defined mitigating actions, wherein the subset of the one or more defined mitigating actions comprises the management system to controlling the vehicle to perform a transportation task of the transportation tasks. Chun [0065]; [0086] discloses operational data 41 are communicated to system 20, and in process 42, computational resources within system 20 execute program instructions to adjust departure times and running velocities of trains along subway line SLINE to optimize its operation, in light of the previous optimization and the current conditions; system 20 may receive inputs corresponding to the current location and status of each of the trains along subway line SLINE at a given instant in time and can compare that feedback data to expected or desired locations and status of the trains according to the current schedule; the error between the actual and expected positions of the train along subway line SLINE can then indicate the nature and magnitude of changes to be made to the operation of the trains, for example by modulating instantaneous velocities of one or more of the trains, or by adjusting the stop times of one or more of the trains at one or more of the stations along subway line SLINE. See at least Figs. 3a-3b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the method of managing trains that allows changing the type of service provided by the trains of Chun in order to allow passengers to travel faster (Chun abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose updating cost based on a loop over one or more tasks. However, Ratakonda discloses the following limitations:
updating, by the device, a cost of a current task of the plurality of independent tasks, based on a loop over one or more possible points of interest, and wherein the losses comprise reduced customer satisfaction; Ratakonda [0003], [0010] disclose an adherence monitor may be used to measure conformance to the schedule in real time; [0020] discloses an approach that tackles problems in real-time and does not restrain any degree of freedom that can be potentially optimized, can indeed help achieving an assignment with a better "utility value";[0035], [0039] disclose deviation from normal project execution cycle will affect customer satisfaction negatively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the system and methods for allocating tasks of Ratakonda in order to establish a cost function based on one or more tasks and minimize cost (Ratakonda abstract) because the references are analogous since they both fall within Applicant’s field of endeavor and are also pertinent to the problem with which Applicant is concerned.
Regarding claim 20, Cogill discloses:
The computer program product of claim 19, wherein the program instructions executable by the processing component further cause the processing component to: updating the complex schedule to reflect the cancelation of the scheduling of the one or more certain crew members associated with the set of vehicles. Cogill Fig. 8; [0064] disclose modeling multiple resources including crew as a function of delay data.
Regarding claim 21, Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose determining recommendations in real-time. However, Chun discloses the following limitations:
The computer program product of claim 19, wherein the determining the recommendation further comprises determining the subset in real-time as a result of current delay information associated with the tasks. Chun [0122] discloses system 20 can also monitor the real-time operation of trains along subway line SLINE, and control or suggest the operation of trains (e.g., by way of instantaneous travel velocity, or delays at particular stations, and the like) to minimized wait times and other non-productive delays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the method of managing trains that allows changing the type of service provided by the trains of Chun in order to allow passengers to travel faster (Chun abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogill, in view of Chun, in view of Ratakonda and further in view of US Pub. No. 2012/0072251 (hereinafter; Mircean).
Regarding claim 7, Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose loss information based on start costs and end costs associated with the time delays. However, Mircean discloses the following limitations:
The system of claim 6, wherein the risk analysis component determines the loss information based on start costs associated with the start time delays, end costs associated with the end time delays, and mitigation costs associated the one or more defined mitigating actions. Mircean [0070] discloses In the context of various embodiments, by cardinal utility is meant the probability of achieving the target project multiplied with its value, minus the costs involved in execution. In the case of a hard deadline project that is completed after the deadline, the project is deemed un-useful and costly. In addition to the loss of execution costs, loss of materials, loss of credibility for execution capability, the customer losses any gains that he would have had if commissioning with the other company. In the context of various embodiments, by risk management is understood the identification, assessment and prioritization of risks followed by coordinated and economical application of resources to minimize, monitor, and control the probability and/or impact of unfortunate events. Most risk management methodologies comprise at least five elements: identify, characterize, and assess threats, assess the vulnerability of critical assets to specific threats, determine the risk, or unexpected consequences of specific types of attacks on specific assets, identify ways to reduce those risks, and prioritize risk reduction measures based on a strategy; [0078] discloses As illustrated in slightly more detail in FIG. 1, the method of delay estimation according to various embodiments may perform in a step 101 an identification of events that alter each start or end of activities, and via, for example a graphics tool, represents and evaluates the uncertainty distribution for the project in step 102. In a subsequent step 103 the methodology estimates various mitigation modalities available. Once said mitigation modalities are clarified and implemented, residual delays may still be present, residual delays that may as well be estimated via the graphics tool, is a subsequent step 104. The monitoring and control of implementation is a step 105 that may be optionally implemented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the plurality of elements (including cost) used to estimate duration uncertainty of Mircean in order to create an estimate of delays for a plan (Mircean abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose minimizing risk based on loss information. However, Mircean discloses the following limitations:
The system of claim 1, wherein the risk analysis component further determines the subset of the one or more defined mitigating actions that minimizes a risk measure of the losses. Mircean [0071] discloses In the context of various embodiments, by risk management is understood the identification, assessment and prioritization of risks followed by coordinated and economical application of resources to minimize, monitor, and control the probability and/or impact of unfortunate events. Most risk management methodologies comprise at least five elements: identify, characterize, and assess threats, assess the vulnerability of critical assets to specific threats, determine the risk, or unexpected consequences of specific types of attacks on specific assets, identify ways to reduce those risks, and prioritize risk reduction measures based on a strategy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the plurality of elements (including cost) used to estimate duration uncertainty of Mircean in order to create an estimate of delays for a plan (Mircean abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose a dynamical programming function. However, Chun discloses the following limitations:
The system of claim 8, wherein the risk analysis component employs a dynamical programming function to determine the subset. Chun [0193-0194] disclose a scheduling process used to vary the operational schedule dynamically. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the method of managing trains that allows changing the type of service provided by the trains of Chun in order to allow passengers to travel faster (Chun abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogill, in view of Chun, in view of Ratakonda and further in view of US Pub. No. 2017/0060792 (hereinafter; Kesler).
Regarding claim 14, Although Cogill discloses forecasting a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model, Cogill does not specifically disclose the task comprising flight of an aircraft. However, Kesler discloses the following limitations:
The system of claim 1, wherein the vehicle is an aircraft, and the task comprises flight of the aircraft from a first airport to a second airport and wherein the time delays comprise departure time delays to a scheduled departure time of the aircraft departing from the first airport, and arrival time delays added to a scheduled arrival time of the aircraft at the second airport. Kesler [0043] discloses As used herein, schedule interruption generally refers to an interruption or disruption in the planned operational schedule of platform 108 (FIG. 1), for example, due to a fault in equipment 118 (FIG. 1) resulting in an unscheduled maintenance event. Schedule interruption includes a delay, for example, when platform 108 (e.g., aircraft 112) fails to depart at its scheduled time due to a maintenance event or fault in equipment 118; a turn back, for example, when platform departs on schedule but must return to its departure location due to a fault in equipment 118; a diversion, for example, when platform 108 departs on schedule but must divert to a location other than its departure or destination location due to a fault in equipment 118; or a cancellation, for example, where operation of platform 108 is ceased.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation of a probability distribution of time delays in a complex schedule for a transportation system using a stochastic model of Cogill with the aircraft operations of Kesler because this can help maintenance-management systems accommodate an unexpected maintenance event occurring on the aircraft by coordinating maintenance resources with an unexpected maintenance event in order to manage the risk of potential schedule interruptions (Kesler 0002) and because the references are analogous since they both fall within Applicant’s field of endeavor and are also pertinent to the problem with which Applicant is concerned.
Conclusion

The following prior art is made of record but not relied upon:
US Pub. No. 2011/0015851 (Burr et al.)
US Pub. No. 2013/0111038 (Girard)
US Pub. No. 20150278759 (Harris et al.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683   

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683